


110 HR 5032 IH: Ultrasound Informed Consent

U.S. House of Representatives
2008-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5032
		IN THE HOUSE OF REPRESENTATIVES
		
			January 17, 2008
			Mr. Jordan of Ohio
			 (for himself, Mr. Stupak,
			 Mr. Smith of New Jersey,
			 Mr. Franks of Arizona,
			 Mr. McHenry,
			 Mr. David Davis of Tennessee,
			 Mr. Walberg,
			 Mr. Sali, Mr. Weldon of Florida,
			 Mr. McCarthy of California,
			 Mr. Hensarling,
			 Mrs. McMorris Rodgers, and
			 Mrs. Bachmann) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To ensure that women seeking an abortion receive an
		  ultrasound and the opportunity to review the ultrasound before giving informed
		  consent to receive an abortion.
	
	
		1.Short titleThis Act may be cited as the
			 Ultrasound Informed Consent
			 Act.
		2.Amendment to the
			 Public Health Service ActThe
			 Public Health Service Act (42 U.S.C. 201 et seq.) is amended by adding at the
			 end the following:
			
				XXXInformed
				consent
					3001.DefinitionsIn this title:
						(1)AbortionThe
				term abortion means the intentional use or prescription of any
				instrument, medicine, drug, or any other substance or device or method to
				terminate the life of an unborn child, or to terminate the pregnancy of a woman
				known to be pregnant with an intention other than—
							(A)to produce a live
				birth and preserve the life and health of the child after live birth; or
							(B)to remove an
				ectopic pregnancy, or to remove a dead unborn child who died as the result of a
				spontaneous abortion, accidental trauma, or a criminal assault on the pregnant
				female or her unborn child.
							(2)Abortion
				providerThe term abortion provider means any person
				legally qualified to perform an abortion under applicable Federal and State
				laws.
						(3)Unborn
				childThe term unborn child means a member of the
				species homo sapiens, at any stage of development prior to birth.
						(4)WomanThe
				term woman means a female human being whether or not she has
				reached the age of majority.
						3002.Requirement of
				informed consent
						(a)Requirement of
				Compliance by ProvidersAny abortion provider in or affecting
				interstate or foreign commerce, who knowingly performs any abortion, shall
				comply with the requirements of this title.
						(b)Performance and
				review of ultrasoundPrior to a woman giving informed consent to
				having any part of an abortion performed, the physician who is to perform the
				abortion, or certified technician working in conjunction with the physician,
				shall—
							(1)perform an
				obstetric ultrasound on the pregnant woman;
							(2)provide an
				explanation of the results of the ultrasound;
							(3)display the
				ultrasound images so that the pregnant woman may view them; and
							(4)provide a medical
				description of the ultrasound images, which shall include the dimensions of the
				embryo or fetus and the presence of external members and internal organs, if
				present and viewable.
							(c)No requirement
				To view ultrasound imagesNothing in this section shall be
				construed to require a woman to view the ultrasound images. Neither the
				physician nor the woman shall be subject to any penalty if she refuses to look
				at the presented ultrasound images.
						3003.Exception for
				medical emergencies
						(a)ExceptionThe provisions of section 3002 shall not
				apply to an abortion provider in the case that the abortion is necessary to
				save the life of a mother whose life is endangered by a physical disorder,
				physical illness, or physical injury, including a life-endangering physical
				condition caused by or arising from the pregnancy itself.
						(b)Certification
							(1)In
				generalUpon a determination by an abortion provider under
				subsection (a) that an abortion is necessary to save the life of a mother, such
				provider shall certify the specific medical conditions that support such
				determination and include such certification in the medical file of the
				pregnant woman.
							(2)False
				statementsAn abortion provider who willfully falsifies a
				certification under paragraph (1) shall be subject to all the penalties
				provided for under section 3004 for failure to comply with this title.
							3004.Penalties for
				failure to comply
						(a)In
				GeneralAn abortion provider who willfully fails to comply with
				the provisions of this title shall be subject to civil penalties in accordance
				with this section in an appropriate Federal court.
						(b)Commencement of
				ActionThe Attorney General may commence a civil action under
				this section.
						(c)First
				offenseUpon a finding by a court that a respondent in an action
				commenced under this section has knowingly violated a provision of this title,
				the court shall notify the appropriate State medical licensing authority and
				shall assess a civil penalty against the respondent in an amount not to exceed
				$100,000.
						(d)Second and
				subsequent offensesUpon a finding by a court that the respondent
				in an action commenced under this section has knowingly violated a provision of
				this title and the respondent has been found to have knowingly violated a
				provision of this title on a prior occasion, the court shall notify the
				appropriate State medical licensing authority and shall assess a civil penalty
				against the respondent in an amount not to exceed $250,000.
						(e)Private right of
				actionA pregnant woman upon whom an abortion has been performed
				in violation of this title, or the parent or legal guardian of such a woman if
				she is an unemancipated minor, may commence a civil action against the abortion
				provider for any willful violation of this title for actual and punitive
				damages.
						.
		3.PreemptionNothing in this Act or the amendments made
			 by this Act shall be construed to preempt any provision of State law to the
			 extent that such State law establishes, implements, or continues in effect
			 greater disclosure requirements regarding abortion than those provided under
			 this Act and the amendments made by this Act.
		4.SeverabilityThe provisions of this Act shall be
			 severable. If any provision of this Act, or any application thereof, is found
			 unconstitutional, that finding shall not affect any provision or application of
			 the Act not so adjudicated.
		
